


Exhibit 10.53
SEPARATION Agreement
This SEPARATION Agreement (this “Agreement”) dated as of December 14, 2015 (the
“Commencement Date”) is by and between CARMIKE CINEMAS, INC. (“Carmike”) and ROB
COLLINS (“Executive”).
R E C I T A L S
WHEREAS, Executive has accepted the position of Senior Vice President and Chief
Marketing Officer; and
WHEREAS, as an inducement to accept the position of Senior Vice President and
Chief Marketing Officer, Carmike is willing to enter into the Agreement with
Executive which sets forth the terms and conditions which will be applicable if
(i) Carmike terminates Executive’s employment without Cause before the beginning
or after the end of his or her Protection Period or (ii) Carmike terminates
Executive’s employment without Cause or Executive resigns for Good Reason during
his or her Protection Period.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Carmike and Executive hereby agree
as follows:
§ 1. Term
The term of this Agreement shall begin on the Commencement Date and shall end on
December 14, 2016 (the “Initial Term”), unless extended or earlier terminated in
accordance with the terms of this Agreement (the Initial Term and any extension
or earlier termination thereof is referred to as the “Term”). If not earlier
terminated, the Term automatically shall be extended for one additional year on
each anniversary of the Commencement Date thereafter unless Carmike, at least
ninety (90) days before any such anniversary date, gives written notice to
Executive that there will be no such extension.
§ 2. Definitions


2.1    Cause. The term “Cause” for purposes of this Agreement:


(a)    shall before the beginning or after the end of Executive’s Protection
Period mean:


(1)    Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct;


(2)    There is any act or omission by Executive involving malfeasance or
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission is reasonably likely to materially and adversely affect
Carmike’s business;


(3)    (A) Executive breaches any of the provisions of § 4 or (B) Executive
violates any provision of any code of conduct adopted by Carmike which applies
to Executive and if the consequence to such violation for any employee subject
to such code of conduct ordinarily would be a termination of his or her
employment by Carmike; and


(4)    any determination that “Cause” exists under this § 2.1(a) shall be made
in good faith by the affirmative vote of at least a majority of the members of
the Board then in office at a meeting called and held for purposes of making
such determination.


(b)    shall during Executive’s Protection Period mean:


(1)    Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct which has a
material and adverse effect on Carmike;






--------------------------------------------------------------------------------




(2)    There is any act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission actually has a material and adverse effect on Carmike’s
business;


(3)    (A) Executive breaches any of the provisions of § 4 and such breach has a
material and adverse effect on Carmike or (B) Executive violates any provision
of any code of conduct adopted by Carmike which applies to Executive and any
other Carmike employee if the consequence to such violation for any employee
subject to such code of conduct clearly would have been a termination of his or
her employment by Carmike; provided, however,


(4)    No such act or omission or event shall be treated as “Cause” under this
Agreement unless (A) Executive has been provided a detailed, written statement
of the basis for Carmike’s belief such act or omission or event constitutes
“Cause” and an opportunity to meet with the Board (together with Executive’s
counsel if Executive chooses to have Executive’s counsel present at such
meeting) after Executive has had a reasonable period in which to review such
statement and, if the allegation is under § 2.1(b)(2) or § 2.1(b)(3), has had at
least a thirty (30) day period to take corrective action and (B) the Board after
such meeting (if Executive meets with the Board) and after the end of such
thirty (30) day correction period (if applicable) determines reasonably and in
good faith and by the affirmative vote of at least two thirds of the members of
the Board then in office at a meeting called and held for such purpose that
“Cause” does exist under this Agreement.




2.2    Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean:


(a)    a “change in control” of Carmike of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;


(b)    a “person” (as that term is used in Section 14(d)(2) of the Exchange Act)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities representing 45% or more of the combined
voting power for election of directors of the then outstanding securities of
Carmike;


(c)    the individuals who at the beginning of any period of two consecutive
years or less (starting on or after the date of this Agreement) constitute
Carmike’s Board cease for any reason during such period to constitute at least a
majority of Carmike’s Board, unless the election or nomination for election of
each new member of the Board was approved in advance by vote of at least
two-thirds of the members of such Board then still in office who were members of
such Board at the beginning of such period;


(d)    the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of Carmike
shall be changed, converted or exchanged into or for securities of another
organization or any dissolution or liquidation of Carmike or any sale or the
disposition of 50% or more of the assets or business of Carmike; or


(e)    the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange with another corporation unless (i) the persons
who were the beneficial owners of the outstanding shares of the common stock of
Carmike immediately before the consummation of such transaction beneficially own
more than 60% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (ii) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
§ 2.2(e)(i) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Carmike common stock
immediately before the consummation of such transaction, provided (iii) the
percentage described in § 2.2(e)(i) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 2.2(e)(ii) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of Carmike by the persons described in § 2.2(e)(i) immediately before the
consummation of such transaction.


2.3    Code. The term “Code” for purposes of this Agreement shall mean the
Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------






2.4    Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary data or other information relating to the business
of Carmike (regardless of whether that data or information constitutes a trade
secret) that is or has been disclosed to Executive or of which Executive became
aware as a consequence of or through Executive's relationship with Carmike and
which has value to Carmike, and is not generally known to Carmike's competitors,
including but not limited to methods of operation, names of customers, price
lists, financial information and projections, route books, personnel data, and
similar information. Confidential or Proprietary Information shall not include
any data or information that has been voluntarily disclosed to the public by
Carmike (except where such public disclosure has been made by Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


2.5    Disability. The term “Disability” for purposes of this Agreement means
that Executive is unable as a result of a mental or physical condition or
illness to perform the essential functions of Executive’s job at Carmike even
with reasonable accommodation for any consecutive 180‑day period, all as
reasonably determined by the Board.


2.6    Change Effective Date. The term “Change Effective Date” for purposes of
this Agreement shall mean the earlier of (1) the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or (2) the date a Change in Control is first reportable in accordance with
applicable law as effective to the Securities and Exchange Commission if the
Change in Control is made effective other than through a transaction which has a
“closing”.


2.7    Exchange Act. The term “Exchange Act” for purposes of this Agreement
shall mean the Securities Exchange Act of 1934, as amended.


2.8    Good Reason. The term “Good Reason” for purposes of this Agreement shall
mean:


(a)    there is a reduction during Executive’s Protection Period in Executive’s
base salary from Carmike or there is a reduction during Executive’s Protection
Period in Executive’s combined opportunity to receive any incentive compensation
and bonuses from Carmike without Executive’s express written consent;


(b)    there is a reduction during Executive’s Protection Period in the scope,
importance or prestige of Executive’s duties, responsibilities or authority at
Carmike (other than as a result of a mere change in Executive’s title if such
change in title is consistent with the organizational structure of Carmike
following a Change in Control) without Executive’s express written consent;


(c)    Carmike at any time during Executive’s Protection Period (without
Executive’s express written consent) transfers Executive’s primary work site
from Executive’s primary work site at the beginning of his or her Protection
Period to a new primary work site which is more than fifty (50) miles from
Executive’s then current primary work site; or


(d)    Carmike fails (without Executive’s express written consent) during
Executive’s Protection Period to continue to provide to Executive health and
welfare benefits, deferred compensation benefits, executive perquisites and
stock option and restricted stock grants that are in the aggregate comparable in
value to those provided to Executive immediately prior to the beginning of his
or her Protection Period; where


(e)    Any determination required under this § 2.8 shall be made on a
reasonable, good faith basis by Executive after giving the Chairman of the Board
a thirty (30) day period to address and cure the basis for Executive’s belief
that he or she has “Good Reason” under this § 2.8.


(f)    Notwithstanding anything contained herein, the non-renewal or expiration
of the Term (or Carmike’s providing notice of its intent not to renew) as
provided in § 1 shall not constitute Good Reason.


2.9    Protection Period. The term “Protection Period” for purposes of this
Agreement shall mean the period which begins on the date there is a Change in
Control and ends on the earlier of (a) the second anniversary of the Change
Effective Date for such Change in Control or (b) the later of (1) the date
Carmike makes a formal, public announcement to Carmike’s shareholders to the
effect that the Change in Control will not become effective or (2) the date all
action legally required to assure that there would be no Change Effective Date
with respect to such Change in Control has been taken.






--------------------------------------------------------------------------------




2.10    Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period of Executive’s employment and the two (2) year
period following the date Executive’s employment by Carmike terminates.


2.11    Trade Secret. The term “Trade Secret” for purposes of this Agreement
shall mean information protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy. For purposes of
this Agreement, the term Trade Secret shall not include data or information that
has been voluntarily disclosed to the public by Carmike (except where such
public disclosure has been made by Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.


§ 3. Termination and Severance


3.1    Separation Benefit.


(a)    If (i) Carmike at any time terminates Executive’s employment without
Cause or (ii) Executive resigns during his Protection Period for Good Reason,
then:


(b)    Carmike shall pay Executive a total amount equal to (i) one (1) times his
base salary in effect on the day before his or her employment terminates, plus
(ii) in the event Carmike terminates Executive’s employment without Cause during
the Protection Period or Executive resigns for Good Reason during the Protection
Period, one (1) times his target annual bonus for the calendar year prior to the
calendar year in which his termination of employment occurs, except that if
Executive’s employment terminates in 2016, the annual bonus used in the
calculation shall be his 2016 target bonus. This severance benefit shall be
payable in equal monthly installments (subject to applicable tax withholdings)
over the twelve (12) consecutive calendar month period beginning with the
calendar month that coincides with or next follows the sixty-day period
beginning on the date Executive has a separation from service (within the
meaning of § 409A of the Code).


(c)    For the period described in § 3.1(b), Executive shall continue to be
eligible to purchase substantially the same health, dental and vision care
coverage and life insurance coverage as Executive was provided under Carmike’s
employee benefit plans, policies and practices on the day before Executive’s
employment terminated; provided, however, Executive shall pay 100% of the cost
of such coverage. Carmike shall reimburse Executive for the difference between
the cost of the coverage to Executive and the premium that an active employee
would pay for the same coverage (“Carmike’s cost of coverage”) as soon as
practical after Executive pays such cost. Further, if Carmike cannot make such
coverage available to Executive under Carmike’s employee benefit plans, policies
or programs, either Carmike shall, at its election, (i) make such coverage and
benefits available to Executive outside such plans, policies and programs (with
Executive paying 100% of the cost of such coverage and any tax liability and
Carmike reimbursing Executive an amount equal to Carmike’s cost of coverage (as
described above) as soon as practical after Executive pays such costs) or (ii)
Carmike shall reimburse Executive for Executive’s cost to purchase substantially
similar coverage and benefits; provided, however in no event will Carmike be
required to incur annual reimbursement costs in an amount exceeding 150% of
Carmike’s cost of coverage (as described above) for a similarly situated active
employee during the one (1) year period preceding the date Executive’s
employment terminates. Executive at the end of the period described in § 3.1(b)
shall have the right to elect healthcare continuation coverage under § 4980B of
the Code and the corresponding provisions of the Employee Retirement Income
Security Act of 1974, as amended, as if his employment had terminated at the end
of such period.


3.2    Other Termination. Should Executive’s employment terminate during the
Term for any reason not governed by Section 3.1 above, or following the
expiration of the Term, Executive shall be entitled only to compensation earned
and all benefits and reimbursements due through the effective date of his
termination.
3.3    No Increase in Other Benefits. If Executive’s employment terminates under
the circumstances described in § 3.1, Executive expressly waives Executive’s
right, if any, to have any payment made under § 3.1 taken into account to
increase the benefits otherwise payable to, or on behalf of, Executive under any
employee benefit plan, policy or program, whether qualified or nonqualified,
maintained by Carmike.






--------------------------------------------------------------------------------




3.4    Termination in Anticipation of a Change in Control. Executive shall be
treated under 3.1 as if Executive had resigned for Good Reason during
Executive’s Protection Period if:


(1)    Executive resigns for what would have been Good Reason if his or her
resignation had been tendered during his or her Protection Period,


(2)    such resignation is effective at any time in the sixty (60) day period
which ends on the date of a Change in Control, and


(3)    there is a Change Effective Date for such Change in Control.


3.5    Asset Sales. If Carmike engages in a Change of Control under § 2.2(d) as
a result of a sale or disposition of 50% or more of the assets or business of
Carmike and the purchaser of such assets does not expressly agree to assume this
Agreement and all of Carmike’s obligations under this Agreement as part of the
asset purchase agreement, Executive shall have the right to resign as of the
Change Effective Date of such Change in Control and such resignation shall be
treated as a resignation for Good Reason during his Protection Period.


3.6    General Release. The separation benefit provided in § 3.1 shall not be
paid unless Executive signs a General Release of claims in a form reasonably
acceptable to Carmike and such general release shall have become irrevocable on
or before the end of the sixty (60) day period beginning on Executive’s
“separation from service” (as such term is defined in Treas. Reg. § 1.409A-1(h))
and subject to § 6.12, payments described in § 3.1 shall commence on the
sixtieth (60th) day following Executive’s separation from service.
Notwithstanding the foregoing sentence, nothing in this §3.6 is intended to
increase the amount of benefits provided under § 3.1.


§ 4. Restrictive Covenants


4.1    No Solicitation of Suppliers or Vendors. Executive will not, during the
Restricted Period, for purposes of competing with Carmike in the business of
operating movie theatres and related concessions, solicit or attempt to solicit,
directly or by assisting others, any business or services from any other person
or entity that directly or indirectly provides goods or services to Carmike,
including the provision of movies, popcorn or other concession stand products,
or the equipment to show movies and prepare popcorn and other concession stand
products, and with whom Executive had material contact at any time during
Executive’s employment.


4.2    Non-Solicitation of Employees. Executive will not during the Restricted
Period solicit or attempt to solicit on Executive’s own behalf or on behalf of
any other person, firm or corporation that engages, directly or indirectly, in
exhibiting motion pictures, any person who was employed by Carmike in an
executive, managerial, or supervisory capacity during the term of Executive’s
employment by Carmike, with whom Executive had business dealings during the two
(2) year period which ends on the date Executive’s employment by Carmike
terminates (whether or not such employee would commit a breach of contract), and
who has not ceased to be employed by Carmike for a period of at least one (1)
year.


4.3    Trade Secrets and Confidential or Proprietary Information. Executive
hereby agrees that Executive will hold in a fiduciary capacity for the benefit
of Carmike, and will not directly or indirectly use or disclose, any Trade
Secrets or Confidential or Proprietary Information (each as defined herein) that
Executive may have acquired during the term of Executive’s employment by
Carmike. Executive’s obligation of non-disclosure as set forth herein shall
continue for so long as such item continues to constitute a Trade Secret or
Confidential or Proprietary Information. Notwithstanding the foregoing,
Executive is not prohibited from reporting possible violations of federal or
state law or regulation to any governmental agency or entity, or making other
disclosures that are protected under federal or state law or regulation.
Executive does not need the prior authorization of Carmike to make any such
reports or disclosures, and is not required to notify Carmike that Executive has
made such reports or disclosures.


4.4    Reasonable and Necessary Restrictions. Executive acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Restricted Period, are reasonable, fair and
equitable in scope, terms and duration; are necessary to protect the legitimate
business interests of Carmike; and are a material inducement to Carmike to enter
into this Agreement. Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement. In the event that any of the covenants in §§ 4.1, 4.2, and
4.3 are found by a court of competent jurisdiction or arbitrator to be overly
broad or otherwise unenforceable as written, the parties request the court to
modify or reform any such covenant to allow it to be enforced to the maximum
extent permitted by law and to enforce the covenant as so modified or reformed.






--------------------------------------------------------------------------------




4.5    Specific Performance. The provisions of § 4 shall survive the termination
of this Agreement for any reason. Executive acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that Carmike likely
will have no adequate remedy at law if Executive shall fail to perform any of
Executive’s obligations under this Agreement, and Executive therefore confirms
that Carmike’s right to specific performance of the terms of this Agreement is
essential to protect the rights and interests of Carmike. Accordingly, in
addition to any other remedies that Carmike may have at law or in equity,
Carmike will have the right to have all obligations, covenants, agreements and
other provisions of this Agreement specifically performed by Executive, and
notwithstanding § 6.2(b), below, Carmike will have the right to obtain
preliminary and permanent injunctive relief in court to secure specific
performance and to prevent a breach or contemplated breach of this Agreement by
Executive, and Executive submits to the jurisdiction of the courts of the State
of Georgia for this purpose.


4.6    Tolling. In the event the enforceability of any of the restrictive
covenants in this Agreement shall be challenged in a claim or counterclaim in
court during the time periods set forth in this Agreement for such restrictive
covenants, and Executive is not immediately enjoined from breaching any of the
restrictive covenants herein, then if a court of competent jurisdiction later
finds that the challenged protective covenant is enforceable, the time periods
set forth in the challenged restrictive covenant(s) shall be deemed tolled upon
the filing of the claim or counterclaim in court seeking or challenging the
enforceability of this Agreement until the dispute is finally resolved and all
periods of appeal have expired; provided, however, that, to the extent Executive
complies with such restrictive covenant(s) during such challenge, the time
periods set forth in the challenged restrictive covenant(s) shall not be deemed
tolled.


4.7    Notification to Subsequent Employer. Executive agrees to notify any
subsequent employer of the covenants and terms contained in this Section 4 of
this Agreement and any related definitions. In addition, Executive authorizes
Carmike to provide a copy of this Section 4 of this Agreement and any related
definitions to third parties, including but not limited to, the Executive’s
subsequent, anticipated or possible future employers.


§ 5. Work Product and Inventions.
5.1    Works. Executive acknowledges that Executive’s work on and contributions
to documents, programs, methodologies, protocols, and other expressions in any
tangible medium which have been or will be prepared by Executive, or to which
Executive has contributed or will contribute, in connection with Executive’s
services to Carmike (collectively, “Works”), are and will be within the scope of
Executive’s employment and part of Executive’s duties and responsibilities.
Executive’s work on and contributions to the Works will be rendered and made by
Executive for, at the instigation of, and under the overall direction of
Carmike, and are and at all times shall be regarded, together with the Works, as
“work made for hire” as that term is used in the United States Copyright Laws.
However, to the extent that any court or agency should conclude that the Works
(or any of them) do not constitute or qualify as a “work made for hire”,
Executive hereby assigns, grants, and delivers exclusively and throughout the
world to Carmike all rights, titles, and interests in and to any such Works, and
all copies and versions, including all copyrights and renewals. Executive agrees
to cooperate with Carmike and to execute and deliver to Carmike, its successors
and assigns, any assignments and documents Carmike requests for the purpose of
establishing, evidencing, and enforcing or defending its complete, exclusive,
perpetual, and worldwide ownership of all rights, titles, and interests of every
kind and nature, including all copyrights, in and to the Works, and Executive
constitutes and appoints Carmike as his agent to execute and deliver any
assignments or documents Executive fails or refuses to execute and deliver, this
power and agency being coupled with an interest and being irrevocable. Without
limiting the preceding provisions of this § 5.1, Executive agrees that Carmike
may edit and otherwise modify, and use, publish and otherwise exploit, the Works
in all media and in such manner as Carmike, in its sole discretion, may
determine.
5.2    Inventions and Ideas. Executive shall disclose promptly to Carmike (which
shall receive it in confidence), and only to Carmike, any invention or idea of
Executive in any way connected with Executive’s services or related to the
business of Carmike, (developed alone or with others), conceived or made during
the Term or within three (3) months thereafter and hereby assigns to Carmike any
such invention or idea. Executive agrees to cooperate with Carmike and sign all
papers deemed necessary by Carmike to enable it to obtain, maintain, protect and
defend patents covering such inventions and ideas and to confirm Carmike’s
exclusive ownership of all rights in such inventions, ideas and patents, and
irrevocably appoints Carmike as its agent to execute and deliver any assignments
or documents Executive fails or refuses to execute and deliver promptly, this
power and agency being coupled with an interest and being irrevocable.
§ 6. Miscellaneous Provisions


6.1    Assignment. This Agreement is for the personal services of Executive, and
the rights and obligations of Executive under this Agreement are not assignable
in whole or in part by Executive without the prior written consent of Carmike.
This Agreement is assignable in whole or in part to any parent, subsidiaries, or
affiliates of Carmike, but only if such person or entity is financially capable
of fulfilling the obligations of Carmike under this Agreement.




--------------------------------------------------------------------------------








6.2    Disputes.


(a)    Governing Law and Courts. This Agreement will be governed by and
construed under the laws of the State of Georgia (without reference to the
choice of law principles under the laws of the State of Georgia). The parties
agree that the state and federal courts in the State of Georgia with
jurisdiction within or over Muscogee County, Georgia shall have exclusive
jurisdiction and venue for any action arising from a dispute under this
Agreement, and for any such action brought in such a court, expressly waives any
defense Executive might otherwise have based on lack of personal jurisdiction or
improper venue, or that the action has been brought in an inconvenient forum.


(b)    Arbitration. Carmike shall have the right to obtain an injunction or
other equitable relief in court arising out of Executive’s breach of the
provisions of § 4 of this Agreement. However, any other controversy or claim
arising out of or relating to this Agreement or any alleged breach of this
Agreement shall be settled by binding arbitration in Columbus, Georgia in
accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes and any judgment upon any award, which
may include an award of damages, may be entered in the highest state or federal
court having jurisdiction over such award. In the event of the termination of
Executive’s employment, his sole remedy shall be arbitration under this § 6.2(b)
and, to the extent permitted by law, any award of damages shall be limited to
recovery of lost compensation and benefits provided for in this Agreement. To
the extent permitted by law, Executive waives any right to recover punitive
damages in connection with any legal dispute between Executive and Carmike.
Carmike shall be responsible for paying all reasonable fees of the arbitrator.


6.3    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


6.4    Headings; References. The headings and captions used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. Any reference to a section (§) shall be to a
section (§) of this Agreement unless there is an express reference to a section
(§) of the Code or the Exchange Act, in which event the reference shall be to
the Code or to the Exchange Act, whichever is applicable.


6.5    Attorneys Fees. If at any time during the term of this Agreement or for a
period of four (4) years after the expiration of this Agreement there should
arise any dispute as to the validity, interpretation or application of any term
or condition of this Agreement and it is finally determined by an arbitrator or
a court of competent jurisdiction that Executive is the prevailing party in such
dispute, and all appeals are exhausted and final, the Company agrees, upon
written demand by Executive, to promptly reimburse Executive's reasonable costs
and reasonable attorney's fees incurred by Executive in connection with
reasonably seeking to enforce the terms of this Agreement up to $100,000 in the
aggregate for all such disputes. Any such reimbursement shall be made by the
Company upon or as soon as practicable following receipt of supporting
documentation of the expenses reasonably satisfactory to the Company (but in no
event later than March 15th of the calendar year following the calendar year in
which it is finally determined that Executive is the prevailing party in such
dispute and all appeals are exhausted and final). The expenses paid by the
Company during any taxable year of Executive will not affect the expenses paid
by the Company in another taxable year. This right to reimbursement is not
subject to liquidation or exchange for another benefit. With respect to any
other action taken with respect to this Agreement, Carmike shall bear its own
attorneys’ fees and expenses and Executive shall bear Executive’s own attorneys’
fees and expenses.


6.6    Amendments and Waivers. Except as otherwise specified in this Agreement,
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Carmike and
Executive.


6.7    Severability. Any provision of this Agreement held to be unenforceable
under applicable law will be enforced to the maximum extent possible, and the
balance of this Agreement will remain in full force and effect.


6.8    Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Carmike and Executive with respect to the transactions contemplated
in this Agreement, and this Agreement supersedes all prior understandings and
agreements between Carmike and Executive with respect to such transactions. The
provisions of Sections 4, 5 and 6 of this Agreement shall survive the
termination thereof in accordance with their terms.


6.9    Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, customer lists, computer data,
customer information, and other property or information delivered to or compiled
by Executive by or on behalf of Carmike or its representatives, vendors or
customers shall be and remain the property of Carmike,




--------------------------------------------------------------------------------




and be subject at all times to its discretion and control. Upon the request of
Carmike and, in any event, upon the termination of Executive’s employment with
Carmike, Executive shall deliver all such materials to Carmike.


6.10    Notices. Any notice required under this Agreement to be given by either
Carmike or Executive will be in writing and will be deemed effectively given
upon personal delivery to the party to be notified or five (5) days after
deposit with the United States post office by registered or certified mail,
postage prepaid, to the other party at the address set forth below or to such
other address as either party may from time to time designate by ten (10) days
advance written notice pursuant to this § 6.10. Any such written notice shall be
directed as follows:


If to Carmike:


Carmike Cinemas, Inc.
1301 First Avenue
Columbus, Georgia 31901
Attention: General Counsel


If to Executive:


To Executive at his most recent
address provided by Executive to Carmike
6.11    Binding Effect. This Agreement shall be for the benefit of, and shall be
binding upon, Carmike and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns, subject,
however, to the provisions in § 6.1 of this Agreement.


6.12    Compliance with § 409A of the Code. To the extent any payments under
this Agreement constitute “deferred compensation” subject to § 409A of the Code,
Executive and Carmike intend all such payments to comply with the requirements
of such section, and this Agreement shall, to the extent practical, be operated
and administered to effectuate such intent. Each payment made under §§ 3.1 and
6.5 of this Agreement is designated as a “separate payment” within the meaning
of § 409A. Notwithstanding any contrary provision, (i) if at the time of
“separation from service,” Executive is a “specified employee,” as determined in
accordance with procedures adopted by the Company that reflect the requirements
of § 409A(a)(2)(B)(i) of the Code (and any applicable guidance thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such separation from service is necessary to comply
with § 409A (after giving effect to all relevant exceptions including the
exception for amounts qualifying as “short term deferrals”), then the Company
shall defer the commencement of payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided) and accumulate such amounts until the date that is six (6) months and
one (1) day after the date Executive has a separation from service (or, if
earlier, the date of the Employee's death) at which time the accumulated amounts
shall be paid; and (ii) if any other payments of money or other benefits due to
Employee hereunder could result in a violation of § 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under § 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such a violation. In addition, to the extent that any
reimbursement under this Agreement provides for a “deferral of compensation”
within the meaning of § 409A of the Code, (i) the amount eligible for
reimbursement in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) the right to reimbursement is
not subject to liquidation or exchange for another benefit, and (iii) subject to
any shorter time periods provided herein, any such reimbursement of an expense
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred.
6.13    Not an Employment Contract. This Agreement is not an employment contract
and shall not give Executive the right to continue in employment by Carmike for
any period of time or from time to time. Moreover, this Agreement shall not
adversely affect the right of Carmike to terminate Executive’s employment with
or without cause at any time.


[Signatures begin on following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Carmike and Executive have executed this Separation
Agreement effective as of the date first set forth above.


 
CARMIKE CINEMAS, INC.




By:    /s/ Daniel E. Ellis                        
Name:     Daniel E. Ellis                    
Title:     Senior Vice President, General Counsel & Secretary






EXECUTIVE




/s/ Rob Collins                            Rob Collins
















